UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2013 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Name of registrant in its charter) Nevada 000-53577 03-0606420 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27680 Franklin Road Southfield, MI 48034 (Address of principal executive offices) Registrant's telephone number: (248) 223-9160 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02Results of Operations and Financial Condition. Release of Preliminary Sales Results. On February 12, 2013, Diversified Restaurant Holdings, Inc. issued a press release announcing preliminary sales results for the quarter and year ended December 30, 2012. A copy of the press release is furnished as Exhibit 99.1 to this report and incorporated here by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release of Diversified Restaurant Holdings, Inc. reporting preliminary sales results for the quarter and year ended December 30, 2012. SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIVERSIFIED RESTAURANT HOLDINGS, INC. Dated: February 12, 2013 By: /s/ David G. Burke Name: David G. Burke Title: Chief Financial Officer (Principal Financial and Accounting Officer) 2
